Citation Nr: 0428116	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  99-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 20, 1995 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.

In a December 1981 rating decision, the RO denied service 
connection for residuals of a low back injury and the veteran 
appealed the decision.  In March 1983, the Board upheld the 
RO's denial of service connection for a low back disability.  
The veteran subsequently submitted additional medical 
evidence and in May 1993 and June 1995 rating decisions, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for a low back disability.  The veteran 
appealed the June 1995 rating decision.  

In November 1998, the veteran presented testimony before a 
Decision Review Officer sitting at the RO.  The transcript of 
the hearing is associated with the claims folder.  In April 
2001, the Board remanded the case for further development.  

In November 2001, the RO informed the veteran that the 
attorney whom he chose to represent him was no longer 
authorized to represent claimants before the VA.  The RO 
advised the veteran that he may select a new representative 
or continue his claim unrepresented.  The veteran did not 
respond and there is no indication that he selected a new 
representative.  The Board, therefore, has concluded that the 
veteran wishes to represent himself in this appeal.

The veteran requested the opportunity to present further 
testimony in support of his claim at a personal hearing 
before a Decision Review Officer.  Such a hearing was 
scheduled for December 2002.  The veteran was notified of the 
scheduled time and place at his current address of record but 
he called the morning of the scheduled hearing and requested 
that it be cancelled.  His claim will thus be adjudicated 
without further delay based upon all the evidence presently 
of record.

In a February 2003 rating decision, the RO denied service 
connection for post-traumatic stress disorder.  The veteran 
expressed disagreement with the decision in a June 2003 
letter, and the RO furnished an October 2003 statement of the 
case to the veteran, however he did not perfect an appeal 
with regard to this matter, and it is, therefore, not 
currently in appellate status.  See 38 C.F.R. § 20.200 (2003) 
(An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.).  

The issue of service connection for a low back disability 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  An unappealed May 1993 RO decision declined to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.

3.  The veteran petitioned to reopen his claim in January 
1995.

4.  Evidence received since the May 1993 RO decision includes 
competent evidence that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. 


CONCLUSIONS OF LAW

1.  The May 1993 RO decision denying the application to 
reopen a claim of service connection for a low back 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  Evidence received since the May 1993 RO decision that 
denied service connection for a low back disability is new 
and material and the veteran's claim for service connection 
for this benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (in effect prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection and a decision at this point poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Application to Reopen Claim of Service Connection for a Low 
Back Disability.

In a May 1993 decision, the RO denied service connection for 
low back disability.  The veteran was informed of that 
decision in the same month and advised of his appellate 
rights.  He did not file a timely appeal and that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

Since the May 1993 RO decision is final, the veteran's 
request to reopen the service connection claim for a low back 
disability may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2003); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  38 C.F.R.§ 3.156(a) (2003).  
This amendment applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  The 
veteran filed his claim to reopen his previously denied 
service connection claim for a low back disability in January 
1995, therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the service connection claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claims as to each essential element that 
was a specified basis for that last final disallowance of 
each claim.  Id.

As the last final disallowance of the veteran's claim of 
entitlement to service connection for a low back disability 
was a May 1993 RO decision, the Board must now determine 
whether new and material evidence has been received 
subsequent to the May 1993 RO decision sufficient to reopen 
the claim.

The RO, in its May 1993 decision, determined that the veteran 
did not submit new and material evidence showing that he had 
a chronic back disability since his discharge from service.  
However, prior to this rating decision, the Board, in a March 
1983 decision, determined that the veteran's low back 
disability pre-existed service and was not aggravated 
therein.  The evidence submitted would have to tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the previous denial.  See Evans, supra.  
The Board notes that the veteran does not dispute that his 
back disability pre-existed service.  Since the veteran's 
claim has been previously denied on two different bases, to 
be new and material, the evidence would need to be probative 
of the question of whether the veteran's pre-existing low 
back disability was aggravated by service.

When the veteran's claim of entitlement to service connection 
for a low back disability was denied in May 1993, the 
evidence of record consisted of service medical records, VA 
outpatient records, and VA examination reports dated in 
October 1981 and October 1991.  

Evidence received since the May 1993 RO decision includes VA 
treatment records, the veteran's own statements, other lay 
statements, and various private medical records.  
Specifically, Dr. Chakales, in a December 2001 statement, 
noted that the veteran most likely suffered a disc protrusion 
in 1968 (pre-service) and a lumbar disc syndrome during 
service.  He further stated that he did not believe that the 
veteran's back disability was properly diagnosed in service.  
He indicated that the veteran's "injury from the Armed 
Forces has progressed".  This report at least suggests that 
the veteran's low back disability may have increased in 
severity during his active service.  This additional medical 
evidence was not previously of record, and it bears directly 
and substantially upon the specific matter under 
consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2002).  Accordingly, the veteran's claim 
of entitlement to service connection for a low back 
disability is reopened.

ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a low back disability is 
reopened.  To this extent only, the appeal is granted.




REMAND

Given the medical evidence by Dr. Chakales suggesting a 
worsening of the veteran's back disability during service, 
the in-service complaints of back pain and back strain 
diagnosis, and a current low back disability, the Board finds 
that a VA examination is necessary in order to clearly 
ascertain whether the veteran's low back disability was 
incurred in or aggravated by service.  See 38 C.F.R. 
§ 3.159(c)(4) (2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  

In analyzing whether the veteran's current low back 
disability is related to service, it is important to note 
that in August 1990, the veteran injured his back while 
working at a construction site and underwent an epidural 
steroid injection, according to a November 1990 report from 
Southwest Hospital.  Subsequent to this injury, a January 
1991 private magnetic resonance imaging scan of the lumbar 
spine ordered by Dr. Abraham revealed a L5-S1 bulging disc 
versus herniated disc with mild to moderate degenerative 
changes.  Another VA examination of the spine was conducted 
in October 1991.  X-rays of the lumbosacral spine showed 
anterior spurring, L-4, and slight narrowing at L4-5 and L5-
S1.  

Furthermore, the veteran identified numerous private 
physicians who provided medical treatment for his low back 
disability.  The RO, in an April 2002 letter, requested 
treatment records from Dr. Stephens' office at the address 
provided by the veteran.  On the form authorizing the release 
of records, the veteran also noted that he would provide 
copies of treatment records from Dr. Stephens.  Review of the 
claims folder reveals that no response was indicated from Dr. 
Stephens and no such treatment records have been associated 
with the claims folder.  The Board finds that an additional 
effort to locate records from Dr. Michael Stephens would be 
helpful.  See 38 C.F.R. § 3.159(c)(1) (2003).

Accordingly this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask if he has copies of his treatment 
records from Dr. Michael Stephens.  If 
so, the veteran should provide VA with 
copies.  Otherwise, the RO ask the 
veteran to confirm Dr. Stephens' address 
and resubmit a records request.  A 
December 2001 release signed by the 
veteran is of record.  If Dr. Stephens 
does not respond, then the RO should 
notify the veteran that attempts to 
obtain the treatment records were 
unsuccessful.  

2.  The veteran should be afforded a VA 
examination of the spine in order to 
assess the nature and etiology of any 
lumbar disability.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should specifically review the 
service medical records, VA examination 
reports dated in October 1981 and October 
1991, November 1990 Southwest Hospital 
report, Dr. Abraham's treatment records 
dated from January 1991 to June 1992, Dr. 
Chakales' December 2001 examination 
report, and any newly obtained private 
treatment records.  The examiner should 
provide an opinion as to whether any 
current low back disability was more 
likely, less likely or as likely as not 
incurred or aggravated during service.  
If aggravated during service, the 
examiner should specify what measurable 
degree of a permanent increase in the 
severity of the disability is related to 
the veteran's period of active duty.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim taking into account any 
newly obtained treatment records and 
medical opinion.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



